Name: Commission Regulation (EEC) No 3067/80 of 24 November 1980 amending quantitative limits fixed for imports of certain textile products originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 80 Official Journal of the European Communities No L 322/ 17 COMMISSION REGULATION (EEC) No 3067/80 of 24 November 1980 amending quantitative limits fixed for imports of certain textile products origi ­ nating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2476/80 (2 ), and in particular Articles 7, 9 (2) and 15 thereof, Whereas, by Commission Regulation (EEC) No 3063 /79 (3 ), quantitative limits agreed with third coun ­ tries are shared between the Member States for 1980 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas certain supplier countries have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 The Community quantitative limits for textile products as originating in certain third countries and certain Member States ' shares thereof, as fixed in Annex IV to Regulation (EEC) No 3059/78 , are hereby amended for 1980 as laid down in the Annex . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 365 , 27 . 12 . 1978 , p . 1 . I 2 ) OJ No L 255 , 30 . 9 . 1980 , p . 5 . ( 3 ) OJ No L 347 , 31 . 12 . 1979 , p . 1 . No L 322/ 18 Official Journal of the European Communities 28 . 11 . 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres Bulgaria D I BNL UK IRL DK EEC 1 000 pieces 1 738 80 72 0 0 73 2 209 9 55.08 62.02 B III a) 1 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles ; B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics South Korea Hungary D F EEC D F UK EEC Tonnes Tonnes 326 148 772 67 26 44 187 12 60.03 A B I lib) C D 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 Stockings , under stockings, socks , ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Hungary Poland D BNL EEC D BNL EEC 1 000 pairs 1 000 pairs 417 345 2 163 474 0 4 249 13 60.04 B IV b) 1 cc ) 2 dd) d ) 1 cc ) 2 cc) 60.04-48 ; 56 75 ; 85 Under garments , knitted or crocheted, not elastic or rubber ­ ized : Men's and boys ' underpants and briefs , women's girls ' and infants ' (other than babies ') knickers and briefs , knitted or crocheted, not elastic or rubber ­ ized , of cotton or synthetic textile fibres Macao F I DK EEC 1 000 pieces 1 385 153 107 3 053 15 B 61.02 B II e) 1 aa) bb) cc) 2 aa) bb) cc ) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres India Hungary F DK EEC D F I EEC 1 000 pieces 1 000 pieces 250 33 723 96 50 6 249 28 . 11 . 80 Official Journal of the European Communities No L 322/ 19 CCT heading No Third countries Mem ­ Units Quantitative limits from 1 January to 31 December 1980 Cate ­ gory NIMEXE code ( 1980) Description ber States 20 India Tonnes62.02 B I a) c) F BNL EEC 659 748 6 204 Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven62.02-1 1:1 9 24 60.04 Pakistan 1 000 pieces B IV b) 1 bb) d 1 bb) D F EEC 76 47 14960.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubber ­ ized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Poland 1 000 piecesI UK DK EEC 2 20 28 331 25 60.04 Hungary 1 000 piecesF I DK EEC 51 60 30 270 B IV b) 2 aa) bb) d) 2 aa) bb) 60.04-51 ; 53 81 ; 83 Under garments , knitted or crocheted, not elastic or rubber ­ ized : Women's, girls' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres Poland 1 000 piecesD F I BNL UK EEC 135 146 12 8 220 595 27 60.05 India 1 000 pieces A II b) 4 dd) F BNL EEC 947 559 4 728 61.02 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women 's, girls ' and infants' outer garments : B. Other : Women 's , girls ' and infants' (other than babies ') woven and knitted or crocheted skirts , including divided skirts B II e) 5 aa) bb) cc ) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 32 ex 58.04 Poland TonnesD F I EEC 267 149 38 910 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres 58.04-07 ; 1 1 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 No L 322/20 Official Journal of the European Communities 28 . 11 . 80 Cate ­ gory CCT heading No NIMEXE code ( 1980 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 38 A 60.01 B I b) 1 60.01-40 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Poland D F I EEC Tonnes 348 159 20 729 61 58.05 A la) c ) II B 58.05-01 ; 08 ; 30 ; 40 ; 51 ; 59 ; 61 ; 69 ; 73 ; 77 ; 79 ; 90 Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc Poland I BNL EEC Tonnes 4 39 318 69 60.04 B IV b) 2 cc) 60.04-54 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Women's , girls and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies ' garments Hungary D DK EEC 1 000 pieces 186 51 291 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : | Track suits of knitted or crocheted fabric , not elastic or rubberized of wool , of cotton or of man-made textile fibres Hungary F BNL UK EEC 1 000 pieces 19 55 115 395 76 61.01 B I 61.02 B II a) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys ' outer garments : Women's , girls ' and infants' outer garments : B. Other : Men's and boys ' woven indus ­ trial and occupational clothing ; women's , girls' and infants' woven aprons, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use), of wool , of cotton or of man ­ made textile fibres Hungary D F I DK EEC Tonnes 358 30 12 30 679 28 . 11 . 80 Official Journal of the European Communities No L 322/21 Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1980 78 61.01 All B III V g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 94 ; 95 ; 96 Men's and boys ' outer garments : Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear and other outer garments, except garments of categories 6 , 14 A, 14 B, 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man ­ made textile fibres Hungary F BNL EEC Tonnes 26 264 397 105 59.13 59.13-01 ; 11 ; 1 3 ; 1 5 ; 1 9 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile materials combined with rubber threads Poland D I IRL EEC Tonnes 86 0 0 285 110 62.04 A III B III 62.04-25 ; 75 Tarpaulins, sails, awnings, sun ­ blinds, tents and camping goods : Woven pneumatic mattresses Hungary Poland F UK EEC D UK EEC Tonnes Tonnes 391 383 2218 592 236 1 710